Title: Barbeu-Dubourg to the American Commissioners, 23 January 1777
From: Barbeu-Dubourg, Jacques
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


23e. jr. 1777.
Dubourg a l’honneur de souhaiter le bonjour a Monsieur Franklin, Monsieur Deane et Monsieur Lee; et les supplie d’accorder une audience favorable a M. Bayard qui a des objets importans a leur communiquer, et sur l’honneteté et la solidité duquel ils peuvent compter avec la plus parfaite assurance.
 
Notation: Notes of no Consequence
